Case 9:19-cv-80358-DMM Document 45 Entered on FLSD Docket 10/31/2019 Page 1 of 1


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                 CASE No: 19-cv-80358-MIDDLEBROOKS

KIS SURETY BONDS, LLC,

        Plaintiff,

v.

TALISMAN CASUALTY INSURANCE COMPANY,
LLC, a Nevada Limited Liability Company,
and MARTIEN EERHART,

        Defendants.

_____________________________________________/

                                        ORDER DISMISSING DEFENDANT

        THIS CAUSE comes before the Court on the Joint Stipulation of Dismissal filed by Plaintiff KIS Surety

Bonds, LLC and Defendant Talisman Casualty Insurance Company, LLC, filed on October 31, 2019. (DE 44). The

Court congratulates the Parties on their amicable resolution of this matter and notes that pursuant to Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012), the Parties’ Stipulation is self-executing and no

Order of the Court is required to dismiss these claims.

        Accordingly, it is hereby ORDERED and ADJUDGED that

        1. Plaintiff’s claims against Defendant Talisman Casualty Insurance Company, LLC, are DISMISSED

            WITH PREJUDICE.

        2. The Clerk of Court shall TERMINATE Defendant Talisman Casualty Insurance Company, LLC, as a

            defendant in this matter.

        3. The Court will retain jurisdiction to enforce the Parties’ settlement agreement once this case is closed,

            as the Parties request.

        SIGNED in Chambers in West Palm Beach, Florida, this 31st day of October, 2019.




                                                                  Donald M. Middlebrooks
                                                                  United States District Judge
